Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yizhou Liu on April 8, 2021.
Please replace paragraph [0045] of the Specification with the following:
[0045]  (2) Resin
              As mentioned above, the coating material may contain a resin.  Here, the resin refers to a component to become a binder for a coating film that is obtained by application of the coating material.  Examples of the resin include polymeric compounds such as polyester resins, polyester urethane resins, amino-polyester resins, acrylic resins, acrylic urethane resins, amino-acrylic resins, poly(vinylidene fluoride) resins, polyurethane resins, epoxy resins, polyvinyl alcohol resins, phenol resins and fluororesins.  Among them, polyester resins, polyester urethane resins, amino-polyester resins, acrylic resins, acrylic urethane resins, amino-acrylic resins and poly(vinylidene fluoride) resins are preferred for their high resistance to stain adhesion.  In particular, polyester resins and acrylic resins are preferred for their high weather resistance. In some embodiments, the binder resin comprises a polyester resin or an acrylic resin not having a silyl group.

Please replace claim 1 with the following:
1.	(Currently amended) A  obtained by a process comprising the steps of:
applying a compound to a surface of a metal sheet to form a coating film, the compound comprising:

	a binder resin comprising a polyester resin or an acrylic resin not having a silyl group; and 
	an organic solvent;
	wherein the silicone resin and the binder resin are each dissolved or dispersed in the organic solvent; and
the silicone resin contains Si atoms derived from trialkoxysilane in an amount of 50 to 100 mol% relative to the total number of moles of Si atoms; and
subjecting a surface of the coating film to a hydrophilization treatment through a flame treatment.

Please cancel claim 5.

The interview summary explains why the added limitations, earlier considered improper, are now regarded as acceptable.  The sum of the limitations of original claims 1, 2, and 4 and the limitations underlined in amended claim 1 above disclose a coated article patentable over all of the prior art of record.

	An updated/modified survey of the prior art did not yield any additional disclosures more germane than those already of record.  The claims of copending application 16/495,419 (U.S. 2020/0024476) are cited as being of interest for their description of a method of coating a metal sheet and much of the compositional details of the coating material are the same.  However, the copending claims do not stipulate the absence of silyl groups in the polyester- or acrylic resin component.  Insofar as the prior art of record is regarded as the most germane available, but fails to even render obvious the instant invention, claims 1 and 3 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

April 12, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765